DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 42e (Figs. 5, 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
3.	Claim 1, and thus its dependent claims, are product-by-process claims given the language of, “…the collector is formed by bending a plate with through holes in a wavy way…,” wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

The product-by-process language is evaluated for its intrinsically implied structural characteristics that it imparts to the product claim. Accordingly, the structure implied is a plate construct with through-holes having some form of a wavy structure.  Regarding product-by-process limitation, see MPEP § 2113.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al. (WO 2018/075870) (copy provided).
Regarding claim 1, Hayes teaches a metal-air battery (P2, 9, entire disclosure relied upon) comprising: 
an air electrode 150 (P9, 50, 92-93; Figs. 1-2, 33-34); and 
a fuel electrode (“a negative electrode”), 
wherein the fuel electrode (“a negative electrode”) includes a collector 210 carrying an active material thereon (metal fuel electrodeposited thereon- P9), the collector 210 has a plate construct with apertures 222 (“through-holes”) with a corrugated, wavy structure (Figs. 10-34, all embodiments relied upon).  It is noted that in addition to teaching structure implied by the product-by-process language (see claim interpretation section above), the actual process is of “formed by bending a plate [i.e., metal screen 297 – Figs. 9-10; metal sheet 223 of Figs. 23-24] with apertures [through-holes] in a wavy way” is taught by Hayes (P59-61,76-77).
Hayes further discloses a bending height 215 of the collector 210 in a thickness direction of the fuel electrode (“a negative electrode”), is larger than a thickness 227, 217 of the plate (screen 297 or sheet 223, respectively) (Figs. 11, 14, 16-18, 20, 24, etc.).  
Regarding claim 2, Hayes teaches wherein vertices of the collector 210, which protrude in the thickness direction, are formed as curved surfaces (at least Figs. 22, 29, 33-34).  
Regarding claim 3, Hayes teaches wherein the fuel electrode (“negative electrode”) includes two collectors (at least two of 210, 230, 250) regularly stacked in the thickness direction (at least Figs. 15-16, 21-22, 25-27, 30-34).  
Regarding claim 4, Hayes teaches wherein a wave line direction of one collector and a wave line direction of another collector cross with each other (at least Figs. 15-16, 21-22, 25-27, 30-34).  
Regarding claim 5, Hayes teaches wherein directions of the wave lines in the two collectors (210, 250) are arranged in such a way that respective vertices protruding from one collector to another collector are aligned with each other (at least Figs. 21, 26, or 27).
Regarding claim 6, Hayes teaches wherein the two collectors (210, 250) are spaced apart from each other (Figs. 21-22, 26-27) (i.e., spaced apart by at least intermediary current collector 230).
Regarding claim 7, Hayes teaches wherein the two collectors (at least two of 210, 230, 250) contact with each other (interpreted as either of physical or electrical contact, and/or indirect or direct versions of these forms of contact (at least Figs. 15-16, 21-22, 25-27, 30-34).  
Regarding claim 8, Hayes teaches the metal-air battery according further comprising a charging electrode (P88, 92, 93; Figs. 33-34).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Lin (US 2003/0235736); Lascaud et al. (US 2011/0065009); Choi (US 2016/0322684); and Oldani et al. (WO 2003/048422) (copy provided).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729